 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 367 
In the House of Representatives, U. S.,

May 6, 2009
 
RESOLUTION 
Supporting the goals and ideals of National Train Day. 
 
 
Whereas in May 1869, the “golden spike” was driven into the final tie at Promontory Summit, Utah, to join the Central Pacific and the Union Pacific Railroads, ceremonially completing the first transcontinental railroad and therefore connecting both coasts of the United States; 
Whereas in highly populated regions Amtrak trains and infrastructure carry commuters to and from work in congested metropolitan areas providing a reliable rail option, reducing congestion on roads and in the skies; 
Whereas for many rural Americans, Amtrak represents the only major intercity transportation link to the rest of the country; 
Whereas passenger trains provide a more fuel-efficient transportation system thereby providing cleaner transportation alternatives and energy security; 
Whereas intercity passenger rail was 18 percent more energy efficient than airplanes and 25 percent more energy efficient than automobiles on a per-passenger-mile basis in 2006; 
Whereas Amtrak annually provides intercity passenger rail travel to over 25,000,000 Americans residing in 46 States; 
Whereas an increasing number of people are using trains for travel purposes beyond commuting to and from work; 
Whereas community railroad stations are a source of civic pride, a gateway to over 500 of our Nation’s communities, and a tool for economic growth; and 
Whereas Amtrak has designated May 9, 2009, as National Train Day to celebrate the way trains connect people and places: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the contribution trains make to the national transportation system; 
(2)urges the people of the United States to recognize such a day as an opportunity to learn more about trains; and 
(3)supports the goals and ideals of National Train Day as designated by Amtrak. 
 
Lorraine C. Miller,Clerk.
